Title: From George Washington to Thomas Waggener, 12 August 1756
From: Washington, George
To: Waggener, Thomas



[Winchester, 12 August 1756]
To Captain Thomas Waggener, on the South-Branch. Sir,

I received yours by Express—and concur in sentiments with the officers of your council: Save that I would have a Subaltern and twenty or twenty-five men sent to the upper Tract, to assist the Settlers in erecting a Fort[.] In this I presume they will give all imaginable assistance; as it is solely intended to promote their safety. If Captain Field’s militia will remain contented, it is agreeable to the Governors orders and my inclination; but I wou’d not have them compelled, or any unfair arguments used to influence their choice.
I received the Returns, but they are yet imperfect; at least not conformable to the Governors desire; as wanting the names of the Subaltern officers to each, and remarks at the bottom of the variations which may have happened since the last. These returns should be regularly entered in a Book for that purpose;

not only for the satisfaction of the officers of the company, but for transmitting copies to me, in case of miscarriages which often happen.
I want a Size-roll of your company, sent me per the first opportunity. My compliments attend the Gentlemen officers. I am &c.

G:W.
Winchester—August 12th 1756.    

